UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the RegistrantT Filed by a Party other than the Registrant£ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 VirnetX Holding Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Titleof each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule240.0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: VirnetX Holding Corporation Notice of 2011 Annual Meeting and Proxy Statement To the Stockholders of VirnetX Holding Corporation: You are hereby cordially invited to attend the Annual Meeting of Stockholders (the “Annual Meeting”) of VirnetX Holding Corporation, a Delaware corporation (the “Company”), which will be held at 9:00 a.m., Pacific Time, on Thursday, May 26, 2011, at the offices of Wilson Sonsini Goodrich & Rosati PC, 650 Page Mill Road, Palo Alto, California 94304, for the following purposes: To elect two Class I directors to each serve for a term of three years, until their resignation or until their respective successors are duly elected and qualified; To ratify the appointment of Farber Hass Hurley LLP as our independent registered public accounting firm for the fiscal year ending December31, 2011; To hold an advisory vote on executive compensation; To hold an advisory vote on the frequency of holding future advisory votes on executive compensation; and To transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. The foregoing items of business are further described in the Proxy Statement accompanying this notice.Included with the Proxy Statement is a copy of our Annual Report on Form 10-K for the fiscal year ended December31, 2010, as filed with the Securities and Exchange Commission (the “SEC”) on March 16, 2011 (the “Annual Report”).We encourage you to read the Annual Report.It includes our audited financial statements and information about our operations, markets and products.The close of business on April 15, 2011 has been fixed by our Board as the record date (the “Record Date”) for the determination of stockholders entitled to notice of, and to vote at, our Annual Meeting and any adjournments or postponements thereof.As of the Record Date there were 49,678,554 shares of Common Stock issued and outstanding. Stockholders of record as of April 15, 2011, may vote at the Annual Meeting. Your vote is important.Whether or not you plan to attend the meeting, please complete, sign, date and return the accompanying proxy card in the enclosed postage-paid envelope or vote via the Internet or by telephone.Returning the proxy card or voting via the Internet or by telephone will ensure your representation at the meeting, but does NOT deprive you of your right to attend the meeting and to vote your shares in person.The Proxy Statement explains more about the proxy voting process.Please read it carefully.We look forward to seeing you at the Annual Meeting. By Order of the Board of Directors /s/ Katharine A. Martin Katharine A. Martin Secretary Palo Alto, California
